Citation Nr: 0119994	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  94-41 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Andres E. Nunez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1949 to August 
1949 and active duty for training from July 15 to July 29, 
1951 and from June 15 to June 29, 1952.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
August 1993 and October 1993 rating decisions by the St. 
Petersburg, Florida RO.  This case was before the Board in 
May 1999 when it was remanded to schedule the veteran for a 
requested hearing before a Member of the Board.  The Board 
notes that the veteran was scheduled for a hearing before the 
Board at the RO in June 2001; however, he failed to report to 
the hearing.


REMAND

The veteran was granted service connection for a right 
inguinal hernia, evaluated as zero percent disabling, in 
August 1993.  The veteran claims that his right inguinal 
hernia warrants a compensable rating.  The veteran contends 
that he has been unable to work as an automobile mechanic as 
a result of the right inguinal hernia and has been having 
constant pain and discomfort aggravated by everyday 
activities.

The veteran was given a VA rating examination in conjunction 
with this appeal in September 1993.  The veteran complained 
of occasional minimal pain in his right lower quadrant.  The 
examiner diagnosed the veteran with status post-herniorrhaphy 
of right inguinal hernia, stating that the veteran had not 
had any episodes of abdominal pain in the last year.  Because 
the VA examination was almost eight years ago and because the 
veteran contends that his right inguinal hernia has become 
worse during those eight years, the Board deems it necessary 
for the veteran to undergo a contemporaneous VA rating 
examination to determine the nature and severity of his right 
inguinal hernia.

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

The Board also notes in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  On remand, the RO will have an 
opportunity to specifically consider whether staged ratings 
would be appropriate for the veteran's service-connected 
disability. 

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999),  withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The veteran should be asked to provide 
information about any sources of medical 
care or evaluation, VA or private, for his 
service-connected right inguinal hernia 
that is not already associated with the 
claims file.  After obtaining any 
necessary authorizations, those records 
should be secured and incorporated into 
the claims file.  

If the RO is unable to obtain a copy of 
any private records identified by the 
veteran, it should so inform the veteran 
and his representative and request them to 
provide a copy of such records.  

3.  Thereafter, the RO should schedule the 
veteran for an appropriate VA rating 
examination to ascertain the nature and 
severity of his right inguinal hernia.  
The examiner should thoroughly review the 
claims folder and a copy of this Remand 
prior to examination.  Any necessary 
special studies should be performed and 
all pertinent clinical findings should be 
reported in detail.  The examiner should 
express an opinion as to what effect the 
service-connected disability has on the 
veteran's employment capability.  The 
examiner should provide supporting 
rationale for all opinions expressed. 

4.  The RO should then readjudicate this 
claim.  The RO should determine whether 
referral for consideration of an 
extraschedular rating for the veteran's 
right inguinal hernia disability is 
appropriate under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed unwarranted, 
the reasons for this decision should be 
set forth in detail.  Furthermore, the RO 
should consider the principles set forth 
by the Court in Fenderson regarding 
initial ratings for service-connected 
disabilities.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John Fussell
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

